Citation Nr: 1522319	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-42 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for osteoarthritis of bilateral hands and fingers.  

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions in which the RO, inter alia, continued a 0 percent (noncompensable) rating and 20 percent rating for osteoarthritis of the hands and fingers and for lumbosacral strain, respectively.  

In a June 2008 rating decision, the RO denied the Veteran's claims for a compensable rating for osteoarthritis of the hands and fingers and a rating in excess of 20 percent for lumbosacral strain.  The Veteran filed a notice of disagreement (NOD) with that decision in October 2008.  Thereafter, in March 2009, the Veteran filed a new claim with respect to the disability ratings for these disabilities and new evidence pertaining to the Veteran's claims was associated with the claims file within a year of the June 2008 rating decision.  As the Veteran filed an NOD and new and material was received within one year of the June 2008 rating decision, the prior claim remains pending.  See 38 C.F.R. §§ 3.156(b), 20.302; see also Young v. Shinseki, 22 Vet. App. 461 (2009).  

In January 2010, the RO readjudicated the Veteran's claims, again denying an increased rating for osteoarthritis of the bilateral hands and fingers.  In March 2010, the Veteran filed an NOD with this decision.  The RO issued a statement of the case (SOC) in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.  In a November 2013 deferred rating decision, the RO noted that the Veteran submitted a VA Form 9, which was received in September 2010; however, that document was lost.  Nevertheless, the RO certified the appeal to the Board, in light of the notation that a substantive appeal was received from the Veteran.  

The Board notes that, in a November 2013 deferred rating decision, it was noted that the Veteran indicated in his substantive appeal that he wished to withdraw from appeal his claim for a rating in excess of 20 percent for a lumbosacral strain.  Thus, this claim is being formally dismissed below.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  


FINDINGS OF FACT

1.  In September 2010, prior to the promulgation of a decision, the Board received notification from the Veteran that he wished to withdraw from appeal his claim for a rating in excess of 20 percent for lumbosacral strain.  

2.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.  

3.  Pertinent to the May 2007 claim for increase, ranges of motion have been normal, with no objective evidence of pain on motion, and the Veteran has had no ankylosis, amputation, or other demonstrated functional impairment of the hands and fingers; however, since March 21, 2010, the Veteran has complained of increasing pain and stiffness in the fingers of both hands, to include during frequent flare-ups, and a December 2013 VA examiner has described the functional effects during such flare-ups as decreased grip strength.

4.  The applicable criteria are adequate to evaluate the Veteran's osteoarthritis of the right and left hands and fingers at all pertinent points, and no claim for a TDIU due to the service-connected disability has been raised.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for a rating in excess of 20 percent for service-connected lumbosacral strain are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  Prior to March 21, 2010, the criteria for a compensable rating for osteoarthritis of bilateral fingers and hands are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.16, 4.27, 4.40. 4.45, 4.71a, Diagnostic Code (DC) 5216-5230 (2014).  

3.  Resolving all reasonable doubt in the Veteran's favor, since March 21, 2010, the criteria for a 10 percent rating for osteoarthritis of the right hand and fingers are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.16, 4.27, 4.40. 4.45, 4.71a, DC 5003.  

4.  Resolving all reasonable doubt in the Veteran's favor, since March 21, 2010, the criteria for a 10 percent rating for osteoarthritis of the left hand and fingers are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.16, 4.27, 4.40. 4.45, 4.71a, DC 5003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  

In a September 2010 substantive appeal, the Veteran indicated that he wished to continue his appeal only with respect to his claim for a compensable rating for osteoarthritis of hands and fingers and, thus, withdrew his claim for a rating in excess of 20 percent for lumbosacral strain.  As noted in the Introduction, the Veteran's VA Form 9 was lost; however, the Veteran's withdrawal of the lumbosacral strain claim was noted.  Furthermore, in May 2014, the Veteran indicated that he wished to withdraw his appeal with respect to his October 2008 NOD.  Subsequently, the Veteran and his representative continued to submit evidence with respect to the claim for a compensable rating for osteoarthritis of his hands and fingers, indicating the desire to continue this appeal but not the appeal of the lumbosacral strain claim.  

With respect to the lumbosacral strain claim, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.  


II.  Decision 

A.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

The Board notes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a December 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The June 2008 rating decision reflects the initial adjudication of the claim after issuance of the December 2007 letter.

Post-rating letters dated in October 2008 and June 2009 provided the Veteran notice of what information and evidence was needed to substantiate the claim for an increased rating, to include the rating criteria for the Veteran's bilateral hand and finger disability, as well as general information pertaining to the VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of these letters, and opportunity for the Veteran to respond, the July 2010 SOC and the April 2014 supplemental SOC reflect further adjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of these notices.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records and reports of VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.  

The Board notes, in particular, that the January 2008, June 2009, and December 2013 VA examinations and opinions related to the Veteran's hands and fingers are adequate for the adjudication of the claim on appeal.  These examination reports document the examiner's interview with the Veteran and full examinations, with appropriate testing.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

B.  Increased Rating 

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's osteoarthritis of the bilateral hands and fingers has been assigned a single, noncompensable rating under DC 5003, the diagnostic code for degenerative arthritis.  

Pursuant to DC 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45.  

Normal range of finger motion for all fingers except the thumb is as follows: for the metacarpophalangeal (MCP) joint, from zero to 90 degrees on flexion; for the proximal interphalangeal (PIP) joint, from zero to 100 degrees on flexion; and for the distal (terminal) interphalangeal (DIP) joint, from zero to 70 or 80 degrees on flexion.  

Limitation of motion of the joints of the fingers are contemplated in 38 C.F.R. § 4.71a, DCs 5228-5230.  DC 5228 references limitation of motion of the thumb.  Pursuant to DC 5228, a zero percent rating is warranted for a gap of less than one inch (2.5 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted for a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and a 20 percent rating is warranted for a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers.  

DC 5229 provides disability ratings for limitation of motion of the index and long fingers.  A noncompensable rating is warranted for a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and with extension limited by no more than 30 degrees.  A 10 percent disability rating is warranted for a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  

DC 5230 references limitation of motion of the ring and little finger.  That diagnostic prescribes a noncompensable rating for any limitation of motion of either finger.  

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The relevant evidence of record includes the Veteran's VA treatment records beginning in 2006, as well as reports of VA examinations conducted in January 2008, June 2009, and December 2013.  

VA treatment records dated in September 2006 note the Veteran's complaints of bilateral hand pain.  He reported that the first two fingers of his left hand locked up sometimes.  In July 2007, the Veteran reported pain in his hands.  Assessment included left arm pain, possibly secondary to arthritis.  

A January 2008 VA examination report documents the Veteran's report of pain in all of the joints of both hands.  He described no flare-ups.  He reported occasional discomfort when opening and closing his hands.  His major complaints at the time involved his left thumb and index finger.  The examiner noted the Veteran had lost no time from work as a result of his condition.  Examination revealed that MCP joints of all fingers of bilateral hands had flexion from zero to 90 degrees.  PIP joints of all fingers of bilateral hands had flexion from zero to 100 degrees.  DIP joints of all fingers of bilateral hands had flexion from zero to 45 degrees.  The examiner noted no joint swelling or tenderness.  The Veteran was able to oppose both thumbs to all fingertips.  The examiner noted no atrophy or increased loss of motion due to pain, weakness, fatigue, lack of endurance, or incoordination on repetitive use.  The examiner also noted that an x-ray of both hands revealed some mild degenerative joint disease at the first carpometacarpal joint bilaterally.  The remainder of the joints, soft tissue, and bone architecture were noted to be unremarkable.  The examiner diagnosed early degenerative joint disease of the base of bilateral thumbs and the first carpometacarpal joint bilaterally.  

In March 2009, the Veteran reported worsening pain in his hands.  He noted that his fingers were twisting and were harder to bend.  

A June 2009 VA examination report references the Veteran's report of pain and stiffness of the fingers of both hands, with flare-ups about every week.  The examiner noted no functional impairment and that the Veteran was employed as a truck driver.  The Veteran reported difficulty gripping a steering wheel.  Range of motion testing revealed normal range of motion for all joints of all fingers of bilateral hands and no gaps between the index and long fingers and the proximal transverse crease of the hand on maximal flexion of the fingers of bilateral hands.  There was also no gap between bilateral thumb pads and the other fingers.  The examiner noted no amputation of a digit or part of a digit, no ankylosis, and no deformities.  The examiner further found no decreased strength for pushing, pulling and twisting.  An x-ray revealed osteoarthritis.  

In a March 2010 statement, the Veteran reported that pain in both hands had intensified and was constant.  He noted that it was painful to bend or straighten out his fingers.  He reported his fingers twisted and his knuckles were larger than normal.  

A December 2013 VA examination report notes a diagnosis of degenerative joint disease of both hands.  The Veteran reported pain, stiffness, and decreased grip strength of both hands, to include during flare-ups.  The examiner noted that there was no limitation of motion or painful motion for any fingers or thumbs.  The examiner performed repetitive-use testing and found no additional limitation of motion, no gap between the thumb pad and fingers nor a gap between any fingertips and the proximal transverse crease of the palm.  The examiner also found no limitation of flexion upon repetitive motion, and noted that the Veteran had no functional loss or functional impairment of any of the fingers or thumbs.  The examiner noted tenderness or pain on palpation for the joints and soft tissue of both hands.  Muscle strength was 4/5 bilaterally.  The examiner noted no ankylosis.  The examiner noted that the Veteran's condition impacted his ability to work.  The examiner noted pain, weakness, fatigability and incoordination, with additional limitation of functional ability during flare-ups.  The examiner noted that because range of motion findings were normal, he could not estimate the extent of motion loss during flare-ups, but described the limitation, per the Veteran's report, as a decreased ability to forcefully grip with both hands due to pain.  

As indicated above, pertinent to the May 2007 claim for increase, range of motion testing has revealed generally normal flexion and extension.  Although the January 2008 VA examiner noted flexion of the DIP joints limited to 45 degrees, such limitation does not warrant a compensable rating under the pertinent rating criteria.  In short, for the entire period under consideration, the record establishes that the Veteran's bilateral hands and fingers have had essentially normal range of motion warranting a noncompensable rating under DCs 5228-5230.  There also is no actual, objective evidence of pain on motion, and the Veteran has had no ankylosis, amputation, or other demonstrate functional impairment of the hands and fingers.  This objective evidence suggests that the criteria for a compensable rating under Diagnostic Code 5003 or any other potentially applicable diagnostic code of the rating schedule simply are not met.  

However, in recent years, the Veteran has complained of increasing pain and stiffness in the fingers of both hands, to include during frequent flare-ups.  In a March 21, 2010 statement, the Veteran noted that pain in his hands and fingers has been constant with movement of his fingers and worsened since the prior June 2009 VA examination.  These statements were acknowledged by the December 2013 VA examiner, who also found objective evidence of pain on palpation.  While the examiner was unable to estimate the extent of limited motion during flare-ups, that examiner did note that the Veteran likely had additional functional impairment during flare-ups, and described such impairment as decreased grip strength (per the Veteran's report).  The examiner clearly gave due consideration to the Veteran's assertions in commenting on the functional effects associated with the Veteran's arthritis affecting both hands and fingers, and the Board likewise finds no reason to question the veracity of the Veteran's assertions in this regard.

Thus, the Board finds that when the Veteran's competent and credible statements and the December 2013 VA examiner's findings are considered in light of the provisions of 38 C.F.R. §§ 4.40 and 4.45, Deluca, and the benefit-of-the-doubt doctrine, the Veteran's overall disability associated with arthritis in each hand is comparable to painfully limited-albeit, noncompensable-motion.  As such, the Board, in turn, finds that a 10 percent rating for arthritis involving two or more minor joints groups in each hand, under DC 5003, is warranted.  The Board further resolves reasonable doubt in the Veteran's favor in determining that the 10 percent rating for each hand is assignable from the date of the Veteran's March 21, 2010 statement-the earliest date on which it is factually ascertainable that an increase in disability had occurred.  See 38 C.F.R. § 3.400(o)(2) (2014).  

Notably, however, no higher rating is assignable under Diagnostic Code 5003 at any pertinent point.  While the Veteran has reported frequent flare-ups, the likely functional impairment during such flare-ups has been taken into consideration in determining that a 10 percent rating for each hand is warranted.  However, in the absence of lay or medical evidence even suggesting occasional incapacitating exacerbations, the maximum 20 percent rating under Diagnostic Code 5003 is not assignable.  The Veteran's osteoarthritis affecting each hand and fingers also has not been shown to involve any other factor(s) that would warrant evaluating the disability under any other provision(s) of VA's rating schedule.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected osteoarthritis of bilateral hands and fingers been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the July 2010 SOC).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected osteoarthritis for bilateral hands and fingers at all pertinent points.  The rating schedule fully contemplates the described symptomatology, to include painful motion, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of this matter for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable due to his osteoarthritis of bilateral hands and fingers.  Notably, the June 2009 VA examiner noted the Veteran was employed as a truck driver.  While the December 2013 VA examiner noted decreased grip strength in both hands, the Veteran was not found to be unemployable because of this functional limitation.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to osteoarthritis of bilateral hands and fingers has not been expressly or reasonably raised as a component of the higher rating claim on appeal, and need not be not be addressed in conjunction with this claim.  

For all the foregoing reasons, the Board finds that the evidence supports assignment of a 10 percent, but no higher, rating for osteoarthritis affecting the fingers of each hand is warranted from March 21, 2010.  The Board has favorably applied the benefit-of-the-doubt doctrine in assigning the 10 percent rating for each hand, but finds that the preponderance of the evidence is against assignment of any higher rating prior to or since March 21, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appeal with respect to the Veteran's claim for a rating in excess of 20 percent for service-connected lumbosacral strain is dismissed.  

An increased (compensable) rating for osteoarthritis of bilateral hands and fingers, prior to March 21, 2010, is denied.  

A 10 percent rating for osteoarthritis of the right hand and fingers, from March 21, 2010, is granted, subject to the legal authority governing the payment of VA compensation. 

A 10 percent rating for osteoarthritis of the left hand and fingers, from March 21, 2010, is granted, subject to the legal authority governing the payment of VA compensation.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


